Locher, J.,
dissenting. The majority’s position today is in derogation of the Ohio Constitution and well-established legal doctrine by this court. For the reasons to follow, I am compelled to dissent.
Section 3, Article XVIII of the Ohio Constitution empowers municipalities “[t]o exercise all powers of local self-government and to adopt and enforce within their limits such local police, sanitary and other similar regulations, as are not in conflict with general laws.” When this home-rule provision was adopted by amendment to the Ohio Constitution, this court found that “the people of the municipality are given power to construct the machinery of their own local government and to operate it themselves.” Froelich v. Cleveland (1919), 99 Ohio St. 376, 391. This court has since held that the municipality’s power to enact laws for local self-government is not restricted by the words, “ ‘as are not in conflict with general laws,’ ” since this phrase limits only the municipality’s power to adopt “ ‘local police, sanitary, or other similar regulations.’ ” Dies Elec. Co. v. Akron (1980), 62 Ohio St. 2d 322, 325 [16 O.O.3d 365], citing State, ex rel. Canada, v. Phillips (1958), 168 Ohio St. 191 [5 O.O.2d 481], paragraph four of the syllabus; and State, ex rel. Petit, v. Wagner (1960), 170 Ohio St. 297 [10 O.O.2d 344]. See, also, Benevolent Assn. v. Parma (1980), 61 Ohio St. 2d 375, 378 [15 O.O.3d 450] (municipal compensation ordinance is a matter of local self-government and prevails over conflicting general laws); and State, ex rel. Bindas, v. Andrish (1956), 165 Ohio St. 441 [60 O.O. 92], paragraphs one and two of the syllabus (municipality may determine qualifications of its council despite different general laws).6
We must first determine if the city’s having a direct relationship with its sergeants, lieutenants, and captain is a power of local self-government. No definitive description of such powers exists, but they have been interpreted as including the following: to select the municipality’s own officers, State, ex rel. Bailey, v. George (1915), 92 Ohio St. 344, paragraph one of the syllabus; to provide a procedure for nomination of its officers different from what the general laws demand, Fitzgerald v. Cleveland (1913), 88 Ohio St. 338; to reinstate firemen and patrolmen, even though at variance with state statute, 1977 Ohio Atty. Gen. Ops. No. 77-062; to regulate compensation to employees despite a Revised Code section on point, Benevolent Assn. v. Parma, supra; to exclusively control allocation of fire *61companies, Novak v. Perk (1980), 64 Ohio St. 2d 43 [18 O.O.3d 251]; to regulate parks and recreational areas, McDonald v. Columbus (1967), 12 Ohio App. 2d 150 [41 O.O.2d 228]; to establish a sick-leave policy for the municipality’s employees, including police and fire departments, even though such policy would grant less sick leave than provided for by general law, 1983 Ohio Atty. Gen. Ops. No. 83-085; to authorize construction of parking facilities, State, ex rel. Gordon, v. Rhodes (1951), 156 Ohio St. 81, 88 [45 O.O. 93], and of stadiums, Bazell v. Cincinnati (1968), 13 Ohio St. 2d 63 [42 O.O.2d 137], certiorari denied (1968), 391 U.S. 601; and eminent domain, State, ex rel. Bruestle, v. Rich (1953), 159 Ohio St. 13, paragraph seven of the syllabus. Further, these powers generally include procedures by which a city conducts its decision-making process, Hills & Dales, Inc. v. Wooster (1982), 4 Ohio App. 3d 240, 242, and regulation of whatever is purely local, purely municipal, and purely governmental, State, ex rel. Toledo, v. Cooper (1917), 97 Ohio St. 86, 91.
In light of the above examples of local self-government powers, I cannot agree with appellees’ contention that the city’s ordinance excluding supervisors, even in police forces, from collective bargaining is merely an exercise of municipal police power which must yield to conflicting general laws under the latter half of Section 3, Article XVIII of the Ohio Constitution. Simply because an ordinance may deal with or affect the municipality’s police force does not make such an ordinance a “police” regulation. State, ex rel. Canada, v. Phillips, supra, at paragraph five of the syllabus. That court also held that operating a police department is an exercise of local self-government powers. Id. at paragraph seven of the syllabus.
Because Kettering’s seventeen command officers have responsibilities which include assigning duties to and directing the performance of lower-ranking police officers, recommending and effectuating discipline, training, evaluation, promotion, budgetary and affirmative action procedures, and developing and executing department policy, they are clearly an integral part of Kettering’s local self-government. It is extremely important to recognize the potential for conflicts of authority between union officials and the municipal executive branch, and the ensuing potential safety concerns in the event of illegal strikes or some other state of emergency in which the local government’s control over its police command officers must be unfettered.
The city’s interest in a direct relationship with its command officers, much more so than with its patrol officers, “relate[s] * * * to the administration of the internal local affairs,” and thus is not subject to state regulation under Beachwood v. Bd. of Elections (1958), 167 Ohio St. 369, 371 [5 O.O.2d 6], and Toledo v. State, ex rel. Lawler (1935), 51 Ohio App. 329 [5 O.O. 256]. Such interest also goes to the power to protect life, liberty and property of persons within the territory of the municipal corporation referred to in Youngstown v. First National Bank (1922), 106 Ohio St. 563, 575, and involves functions of government which relate to the locale, *62protected from state interference under Fitzgerald v. Cleveland, supra, at 344. A city’s relationship with its command officers is also distinct from the relationship with its patrol officers under the test set forth in State, ex rel. Toledo, v. Cooper, supra, since the latter can be considered purely local and purely municipal but only the former can also be considered purely governmental. It is the manner in which local government decision-making is conducted that is the key to the constitutional protection of powers under the home-rule provision. See Hills & Dales, Inc., v. Wooster, supra. Since patrol officers in Kettering do not appear to participate in such processes, and command officers do, it is only the latter who are protected by the home-rule provisions against state regulation.7
The majority suggests, in its second footnote, that State, ex rel. Dayton Fraternal Order of Police Lodge No. 44, v. State Emp. Relations Bd. (1986), 22 Ohio St. 3d 1, is relevant to this cause. This contention is groundless because Dayton involved an equal protection attack on a specific provision of the statute that made a special exemption for one municipality. The home-rule question was never addressed. Moreover, the “strong presumption” of statutory validity asserted by the majority *63should not serve as an excuse to ignore the provisions of the state Constitution as this court recognized in Dayton. We should not now ignore the home-rule provisions of our Constitution when clearly applicable to a matter involving only the city of Kettering and not a statewide concern.
It was my view that State, ex rel. Evans, v. Moore (1982), 69 Ohio St. 2d 88 [23 O.O.3d 145], was anathema to an analytically sound home-rule analysis. Id. at 95. Similarly, the instant result is achieved in derogation of established home-rule principles and not based upon statutes, as is the constitutionally infirm law today, but rather upon the primacy of basic Ohio constitutional provisions. While the new Ohio collective bargaining law may be a laudable piece of legislation passed with the best of intentions, it cannot and should not signal the end of home rule. Accordingly, I would reverse the court of appeals and find that R.C. 4117.01(F)(2) is unconstitutional as violative of Kettering’s right to exercise its powers of local self-government under Section 3, Article XVIII of the Ohio Constitution. I therefore dissent.
Holmes, J., concurs in the foregoing dissenting opinion.

 Decisions holding that the local ordinance must yield to a conflicting general law of the state have traditionally involved only local police, sanitary, and other regulations, not local powers of self-government. See, e.g., Eastlake v. Bd. of Bldg. Stds. (1981), 66 Ohio St. 2d 363 [20 O.O.3d 327] (construction safety); Canton v. Whitman (1975), 44 Ohio St. 2d 62 [73 O.O.2d 285] (water fluoridation); Cleveland Elec. Illum. Co. v. Painesville (1968), 15 Ohio St. 2d 125 [44 O.O.2d 121] (electric lines); and Bucyrus v. Dept. of Health (1929), 120 Ohio St. 426 (sewage dumping). In State, ex rel. Villari, v. Bedford Hts. (1984), 11 Ohio St. 3d 222, where the general law concerned earned but unused vacation leave, arguably a matter of local self-government rather than a police regulation, the general law prevailed but there was no local regulation on point with which to conflict.


 In only one case has a plurality of this court held, against my dissent, that a local exercise of self-government power must yield to a state law-State, ex rel. Evans, v. Moore (1982), 69 Ohio St. 2d 88 [23 O.O.3d 145]. There, without taking notice of the traditional distinction between powers of local self-government and local police powers, the supremacy of the general laws over both powers was conditioned upon: (1) the general laws manifesting a statewide concern, and (2) the general laws having a significant extraterritorial effect beyond the scope of any municipality’s local self-government or police powers. This aberrant holding is inapplicable to the instant case where, although it is clear that the General Assembly has manifested a statewide concern for the support of collective bargaining by adopting R.C. Chapter 4117, the general law requiring municipalities to recognize and collectively bargain with representatives of their command officers cannot be beyond the scope of the municipality’s local self-government powers.
This court has never held that a statewide concern in and of itself outweighs a local interest in directing its police force’s command officers. Additionally, the Evans court did not overrule a line of cases holding that the only limits on local self-government powers are provisions of the Constitution or statutes authorized by such provisions. Bazell v. Cincinnati, supra; Benjamin v. Columbus (1957), 167 Ohio St. 103 [4 O.O.2d 113], paragraphs two, three and four of the syllabus; and, State, ex rel. Bruestle, v. Rich, supra, at paragraph nine of the syllabus. Since Section 34, Article II of the Ohio Constitution does not apply to R.C. 4117.01(F)(2), there is no constitutional provision which can protect it from a home-rule attack.
It must be remembered that the “statewide concern” test set forth by Cleveland Elec. Illum. Co., supra, at 129, provides that: “[E]ven if there is a matter of local concern involved, if the regulation of the subject matter affects the general public of the state as a whole more than it does the local inhabitants the matter passes from what was a matter for local government to a matter of general state interest.” The city’s interest in directly regulating its commanding police officers can not be outweighed by the state’s interest in encouraging collective bargaining, because the latter does not affect the general public more than the city’s relationship with its commanding officers affects its inhabitants. Thus, this relationship must stay intact, while the patrol officers fall within R.C. Chapter 4117.